Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Re claim 1, The most relevant prior art reference of “N-Control Avenger” comprises first and second back control levers designed to bend when individually actuated by a user’s middle fingers during operation and to return to an unbent position when released. However, the back controls of N-Control Avenger are resilient rapid fire straps that retrofit onto an Xbox 360 controller to enable a novel actuation mechanism for existing front trigger controls, and as such fail to anticipate or render obvious the instant-claimed requirement that the first and second back controls comprise first and second paddle levers.
Re claim 13, The Examiner finds Applicant’s arguments found on pp. 7-8 of the Remarks filed 10/13/2021 persuasive in that the most relevant art of “N-Control Avenger” and “Pimp your controller and smite your foes with the N-Control Avenger” fail to anticipate or render obvious the following limitations, when interpreted in the context of the claim: “the first back control comprising a first flexible portion of the back face configured to deflect or bend when activated […]”. The Examiner is persuaded that the retrofit flexible bands of “N-Control Avenger,” which server to actuate existing front triggers of a Microsoft Xbox 360 controller when the bands are manipulated, do not meet the claimed requirement of being a portion of the back face since they are distinct components attached externally and separately and do not form any portion of the back face of the controller housing. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715